Case 2:20-cv-07672-ODW-MAA Document 20 Filed 09/20/20 Page 1 of 4 Page ID #:93




   1   Beth S. Brinkmann (SBN 129937)
       bbrinkmann@cov.com
   2   Alexander A. Berengaut (Pro Hac Vice)
       aberengaut@cov.com
   3   Megan C. Keenan (Pro Hac Vice)
       mkeenan@cov.com
   4   COVINGTON & BURLING LLP
       850 Tenth Street, NW
   5   Washington, DC 20001
       Telephone: +1 (202) 662-6000
   6   Facsimile: + 1 (202) 778-6000
   7   John E. Hall (SBN 118877)
       jhall@cov.com
   8   Anders Linderot (Pro Hac Vice)
       alinderot@cov.com
   9   COVINGTON & BURLING LLP
       620 Eighth Avenue
  10   New York, New York 10018-1405
       Telephone: +1 (212) 841-1000
  11   Facsimile: + 1 (212) 841-1010
  12   Mitchell A. Kamin (SBN 202788)
       mkamin@cov.com
  13   Benjamin G. Cain (SBN 325122)
       bcain@cov.com
  14   COVINGTON & BURLING LLP
       1999 Avenue of the Stars, Suite 3500
  15   Los Angeles, California 90067-4643
       Telephone: + 1 (424) 332-4800
  16   Facsimile: + 1 (424) 332-4749
  17   Attorneys for Plaintiffs
  18
                           UNITED STATES DISTRICT COURT
  19                      CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION
  20
       TIKTOK INC. and BYTEDANCE LTD.,             Case No. 2:20-CV-7672-ODW-MAAx
  21
                           Plaintiffs,
  22                                               PLAINTIFFS’ NOTICE OF
             v.                                    VOLUNTARY DISMISSAL
  23                                               WITHOUT PREJUDICE
       DONALD J. TRUMP, in his official            PURSUANT TO FEDERAL RULE
  24   capacity as President of the United         OF CIVIL PROCEDURE 41(A)(1)
       States; WILBUR L. ROSS, JR., in his
  25   official capacity as Secretary of
       Commerce; and U.S. DEPARTMENT
  26   OF COMMERCE,
  27                       Defendants.
  28


                                  NOTICE OF VOLUNTARY DISMISSAL
Case 2:20-cv-07672-ODW-MAA Document 20 Filed 09/20/20 Page 2 of 4 Page ID #:94




   1         PLEASE TAKE NOTICE that Plaintiffs TikTok Inc. and ByteDance Ltd.
   2   (“Plaintiffs”), pursuant to Federal Rule of Civil Procedure 41(a)(1), hereby
   3   voluntarily dismiss this action without prejudice as to Defendants Donald J.
   4   Trump, Wilbur L. Ross, and the U.S. Department of Commerce. Federal Rule of
   5   Civil Procedure 41(a)(1) provides, in relevant part:
   6         (a) Voluntary Dismissal.
   7         (1) By the Plaintiff.
   8         (A) Without a Court Order. Subject to Rules 23(e), 23.1(c), 23.2, and 66
   9   and any applicable federal statute, the plaintiff may dismiss an action without a
  10   court order by filing:
  11   (i) a notice of dismissal before the opposing party serves either an answer or a
  12   motion for summary judgment[.]
  13         Defendants have neither answered Plaintiffs’ complaint nor filed a motion
  14   for summary judgment. Accordingly, this matter may be dismissed without
  15   prejudice and without an order of the Court.
  16

  17   DATED: September 18, 2020                    Respectfully submitted,
  18

  19                                                      /s/ John E. Hall            .
  20
        Beth S. Brinkmann (SBN 129937)                  John E. Hall (SBN 118877)
  21    Alexander A. Berengaut (Pro Hac Vice)           Anders Linderot (Pro Hac Vice)
        Megan C. Keenan (Pro Hac Vice)                  COVINGTON & BURLING LLP
  22    COVINGTON & BURLING LLP                         The New York Times Building
        Washington, DC                                  620 Eighth Avenue
  23    One CityCenter                                  New York, New York 10018-1405
        850 Tenth Street, NW                            Telephone: +1 (212) 841-1000
  24    Telephone: +1 (202) 662-6000                    Facsimile: + 1 (212) 841-1010
        Facsimile: + 1 (202) 778-6000                   Email: jhall@cov.com
  25    Email: bbrinkmann@cov.com                               alinderot@cov.com
                aberengaut@cov.com
  26            mkeenan@cov.com
  27

  28

                                                  -1-
                                     NOTICE OF VOLUNTARY DISMISSAL
Case 2:20-cv-07672-ODW-MAA Document 20 Filed 09/20/20 Page 3 of 4 Page ID #:95




   1                                              Mitchell A. Kamin (SBN 202788)
                                                  Benjamin G. Cain (SBN 325122)
   2                                              COVINGTON & BURLING LLP
                                                  1999 Avenue of the Stars, Suite 3500
   3                                              Los Angeles, California 90067-4643
                                                  Telephone: + 1 (424) 332-4800
   4                                              Facsimile: + 1 (424) 332-4749
                                                  Email: mkamin@cov.com
   5                                                     bcain@cov.com
   6                                              Attorneys for Plaintiffs
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                            -2-
                               NOTICE OF VOLUNTARY DISMISSAL
     Case 2:20-cv-07672-ODW-MAA Document 20 Filed 09/20/20 Page 4 of 4 Page ID #:96



 1                                    PROOF OF SERVICE
 2          Pursuant to Rule 5-3 of the Local Civil Rules of the United States District Court for
 3    the Central District of California, I, John E. Hall, hereby certify under penalty of
 4    perjury under the laws of the United States of America, that on September 20, 2020, a
 5    true copy of the above Notice of Voluntary Dismissal was filed through the
 6    Court’s Case Management/Electronic Case Filing (“CM/ECF”) System and served by
 7    that System upon all counsel of record registered for the System and deemed to
 8    have consented to electronic service in the above-captioned case. Any other
 9    counsel of record will be served by electronic mail and/or first-class mail on the
10    same date.
11     DATED: September 20, 2020                          Respectfully submitted,

12
13                                                        /s/ John E. Hall

14     Beth S. Brinkmann (SBN 129937)                     John E. Hall (SBN 118877)
15     Alexander A. Berengaut (Pro Hac Vice)              Anders Linderot (Pro Hac Vice)
       Megan C. Keenan (Pro Hac Vice)                     COVINGTON & BURLING LLP
16     COVINGTON & BURLING LLP                            The New York Times Building
17     Washington, DC                                     620 Eighth Avenue
       One CityCenter                                     New York, New York 10018-1405
18     850 Tenth Street, NW                               Telephone: +1 (212) 841-1000
19     Telephone: +1 (202) 662-6000                       Facsimile: + 1 (212) 841-1010
       Facsimile: + 1 (202) 778-6000                      Email: jhall@cov.com
20     Email: bbrinkmann@cov.com                                  alinderot@cov.com
21             aberengaut@cov.com
               mkeenan@cov.com                            Mitchell A. Kamin (SBN 202788)
22                                                        Benjamin G. Cain (SBN 325122)
23                                                        COVINGTON & BURLING LLP
                                                          1999 Avenue of the Stars, Suite 3500
24                                                        Los Angeles, California 90067-4643
25                                                        Telephone: + 1 (424) 332-4800
                                                          Facsimile: + 1 (424) 332-4749
26                                                        Email: mkamin@cov.com
27                                                                bcain@cov.com
28                                                        Attorneys for Plaintiffs

                                                   1
                                            PROOF OF SERVICE
